DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment was made in the previous Office action of Applicant's claim for foreign priority based on an application filed in China on April 28, 2018.  To date, a certified copy of the 201810399068.X application has not been filed as required by 37 CFR 1.55.  

Status of Claims
New claim 20 was added in an amendment filed on December 14, 2020.
Claims 1-20 are pending.
Claims 1-2, 10-11, and 19 are rejected under 35 U.S.C. § 102(a)(2).
Claims 3-5, 12-14, and 20 are rejected under 35 U.S.C. § 103.
Claims 6-9 and 15-18 contain allowable subject matter but are objected to as being dependent upon a rejected base claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 10-11, and 19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Flynn et al. (U.S. Patent No. 10,013,354).

Claims 1-2 and 10
Regarding claim 1, Flynn discloses:
A method for detecting incomplete write of data, comprising: 
obtaining metadata associated with a sector in a parity disk of a Redundancy Array of Independent Disks (RAID), the metadata at least including a sequence stamp and a partial write flag, the sequence stamp changing with a write operation on a stripe to which the sector belongs, the partial write flag indicating whether the stripe is partially written (Flynn: Col. 27, Lines 13-22 (metadata may include sequence information (e.g., a sequence indicator)); Col. 38, Lines 9-17 (the up-to-date version of data is identified based on sequence indicators; the sequence indicators would therefore change when a write operation occurs); Col. 38, Lines 33-41 persistent metadata flags used to indicate completion of an atomic storage request – these anticipate the partial write flag in the claim)); 
determining, based on the metadata, whether incomplete write of data is present in the RAID (Flynn: Col. 38, Lines 33-41 (persistent metadata flags used to indicate completion of an atomic storage request; an incomplete atomic storage request is identified when one flag is set and the other flag is not)); and 
in response to determining the incomplete write of the data being present in the RAID, rebuilding at least one disk in the RAID (Flynn: Col. 27, Lines 30-33 (storage layer reconstructs storage metadata and other data in the event of an invalid shutdown or other failure condition)). 

Regarding claim 2, Flynn discloses:
The method of claim 1, wherein the determining whether incomplete write of data is present in the RAID comprises: determining, by comparing the sequence stamp of the parity disk and sequence stamps of other disks in the RAID, whether the incomplete write of the data is present in the RAID (Flynn: Col. 27, Lines 30-33 (storage layer reconstructs storage metadata and other data in the event of an invalid shutdown or other failure condition); Col. 38, Lines 9-17 (the up-to-date version of data is identified based on sequence indicators; data pertaining to an incomplete atomic storage request may be identified using persistent metadata associated with the data)).

Regarding claim 10, Flynn discloses:
A device for detecting incomplete write of data, comprising: 
a processing unit (Flynn: Figure 4; Col. 25, Lines 39-51); and 

the instructions, when executed by the processing unit, performing actions of: 
obtaining metadata associated with a sector in a parity disk of a Redundancy Array of Independent Disks (RAID), the metadata at least including a sequence stamp and a partial write flag, the sequence stamp changing with a write operation on a stripe to which the sector belongs, the partial write flag indicating whether the stripe is partially written (Flynn: Col. 27, Lines 13-22 (metadata may include sequence information (e.g., a sequence indicator)); Col. 38, Lines 9-17 (the up-to-date version of data is identified based on sequence indicators; the sequence indicators would therefore change when a write operation occurs); Col. 38, Lines 33-41 (persistent metadata flags used to indicate completion of an atomic storage request – these anticipate the partial write flag in the claim)); 
determining, based on the metadata, whether incomplete write of data is present in the RAID (Flynn: Col. 38, Lines 33-41 (persistent metadata flags used to indicate completion of an atomic storage request; an incomplete atomic storage request is identified when one flag is set and the other flag is not)); and 
in response to determining the incomplete write of the data being present in the RAID, rebuilding at least one disk in the RAID (Flynn: Col. 27, Lines 30-33 (storage layer reconstructs storage metadata and other data in the event of an invalid shutdown or other failure condition)).


Claim 11
Claim 11 contains limitations for a device which are similar to the limitations for the methods in claim 2 and is rejected under 35 U.S.C. § 102(a)(2) for the same reasons as detailed above for claim 2.

Claim 19
Claim 19 contains limitations for a computer program product which are similar to the limitations for the methods in claim 1 and is rejected under 35 U.S.C. § 102(a)(2) for the same reasons as detailed above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12

Claims 3 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Flynn et al. (U.S. Patent No. 10,013,354) in view of Hafner et al. (“Undetected disk errors in RAID arrays”; 2008).

Claim 3
Regarding claim 3, Flynn does not explicitly disclose, but Hafner teaches:
metadata may contain checksums)), 
a Logical Block Address (LBA) stamp associated with a LBA of the sector (Hafner: pg. 421, Col. 2 (second paragraph) (metadata may contain logical block address of the data it represents)), and 
a write stamp indicating data write in the sector (Hafner: pg. 417, Col. 1 (last paragraph) (metadata contains a write stamp)).

Flynn does not explicitly teach that metadata may include a checksum, LBA, and write stamp as described in the claim.  Hafner teaches techniques for detecting undetected disk errors in RAID arrays (Hafner: Abstract).  Hafner further teaches that metadata may include a checksum, LBA, and write stamp (Hafner: pg. 417, Col. 1 (last paragraph); pg. 421, Col. 2 (second paragraph)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that metadata for RAID data, such as taught by Hafner, is applicable to a RAID array such as that taught by Flynn.  One of ordinary skill in the art would be motivated to do so in order to be able to co-locate metadata with parity data since, for most operations, particularly the read-modify-write implementations, the metadata disk I/O has no additional overhead, and the methods enable a host validated read operation in which data is cross-checked with the metadata (Hafner: pg. 421, Col. 1 (fourth paragraph)).

Claim 12
Claim 12 contains limitations for a device which are similar to the limitations for the methods in claim 3, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above for claim 3.

Claims 4-5 and 13-14
Claims 4-5 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Flynn et al. (U.S. Patent No. 10,013,354) in view of Hafner et al. (“Undetected disk errors in RAID arrays”; 2008) in further view of Peterson (U.S. Patent No. 5,889,934).

Claim 4
Regarding claim 4, Flynn in view of Hafner does not explicitly disclose, but Peterson teaches:
The method of claim 3, wherein the determining whether incomplete write of data is present in the RAID comprises: determining, based on a relationship between the write stamp of the parity disk and other write stamps of other disks in the RAID, whether the incomplete write of the data is present in the RAID (Peterson: Col. 2, Lines 27-59). 

Peterson teaches, by way of background, that a write stamp is a series of bits, one for each data storage disk in a sector group. During a major stripe update, the write stamps are all set to zero. Each time a write is performed, the bit corresponding to the disk drive being updated is flipped in the drive being updated. The corresponding bit is also flipped in the parity drive upon completion of the write.  Peterson further teaches that the write stamp can be used as a validation mechanism (Peterson: Col. 2, Lines 27-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that utilizing a write stamp for tracking writes to data sectors, such as taught by Peterson, to detect partial write operations in a RAID array such as that taught by Flynn in view of Hafner.  One of ordinary skill in the art would be 

Claim 5
Regarding claim 5, Flynn in view of Hafner and Peterson discloses:
The method of claim 4, wherein the determining whether incomplete write of data is present in the RAID further comprises: in response to the relationship between the write stamp and the other write stamps failing to meet a predetermined condition, determining a disk in the RAID involving the incomplete write (Peterson: Col. 2, Lines 27-59 (comparison with old value to determine new value for flipped bits in write stamp, then comparing write stamp to new value to validate updated sectors)).

Claims 13-14
Claims 13-14 contain limitations for a device which are similar to the limitations for the methods in claims 4-5, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above for claims 4-5.


Claim 20

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Flynn et al. (U.S. Patent No. 10,013,354) in view of Archibald et al. (U.S. Patent Publication No. 2002/0169995).

Regarding claim 20, Flynn does not explicitly disclose, but Archibald teaches:


Flynn teaches rebuilding a disk in a RAID, but does not explicitly teach details regarding the composition of the RAID disks (i.e., separate user data disks and parity data disks) as described in the claim.  Archibald teaches, by way of background, that data in an exemplary RAID configuration can be stored in a data stripe such that user data is stored in data sectors on four of five storage devices and parity data is stored on the fifth storage device (Archibald: ¶ [0002]-[0003]).  Archibald further teaches that user data can be restored based on the parity data in the data stripe (Archibald: ¶ [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a user data disk in a RAID taught by Flynn can be separate from a parity data disk in the RAID and be rebuilt using information from the other user data disks and the parity disk since RAID configurations utilizing separate user data and parity data disks, such as a RAID 5 configuration, are known in the art.  As described by Archibald, “[t]he purpose of a RAID is to provide redundancy to data stored by the computer (user data) to the data storage devices by regenerating, by the disk array controller, the stored user data when individual blocks of user data are corrupted or lost” (Archibald: ¶ [0002]).  Further, techniques for detecting and correcting errors to restore data in a RAID are known in the art (Archibald: ¶ [0004]).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claims 6 and 15, prior art was not found that explicitly teaches or fairly suggests, either alone or in combination, the limitations of the claim when the claim is considered as a whole.  Specifically, no prior art was found which teaches or reasonably suggests the combination of “determining a disk in the RAID involving the incomplete write comprises: in response to the partial write flag being a first value, determining a first disk in the RAID involving the incomplete write based on the write stamp; or in response to the partial write flag being a second value, determining a second disk in the RAID involving the incomplete write based on the write stamp, the sequence stamp and the partial write flag,” as recited in the claim, when the claim is considered as a whole.  Dependent claims 7-9, which depend either directly or indirectly on claim 6, and dependent claims 16-18, which depend either directly or indirectly on claim 15, also contain allowable subject matter as a result.  
Claims 6-9 and 15-18 are therefore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.

Response to Arguments
Applicant’s arguments presented in the amendment filed on December 14, 2020, with respect to the rejection of the claims under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered but are not persuasive.  
in Flynn, data pertaining to failed or incomplete atomic storage requests may be invalidated and removed from the non-volatile storage device (e.g., see the Abstract of Flynn). Specifically, in Flynn, a flag identifies a failed atomic storage request so that data at the storage location may be invalidated and not result in reconstructing invalid storage metadata.”  Independent claims 10 and 19 contain similar limitations as claim 1.  
	The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention (i.e., Flynn teaches identifying a failed atomic storage request so that data at the storage location may be invalidated and not result in reconstructing invalid storage metadata), it is noted that the features upon which applicant relies (i.e., details pertaining to the disk rebuilding and reconstruction of invalid storage data due to an incomplete write) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Flynn teaches detecting a failure condition (such as an invalid shutdown, hardware fault, or software fault) and, as part of reconstruction of a disk after the failure condition, using metadata to detect failed or incomplete atomic storage requests, and reconstructing storage metadata and other data (see Flynn: Figure 17 and Col. 49, Line 16 to Col. 50, Line 18 as an example).  With respect to claim 1, Flynn’s use of metadata to detect failed or incomplete atomic storage requests corresponds to the limitations in the claim describing the obtaining of metadata rebuilding at least one disk in the RAID” can be interpreted as rebuilding a portion of one or more disks affected by the incomplete write as part of a larger rebuild.  Since Flynn’s detection and handling of an incomplete atomic storage request is performed as part of a larger rebuild, it is therefore maintained that the disk reconstruction taught by Flynn teaches the disk rebuilding in response to an incomplete write described in the claim.  
Accordingly, the rejection of the claims is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113